2015 Annual Report Contents 1. 2015 Results and Future Outlook 3 2. Corporate Governance 9 3. Our Shareholders / Stock Performance 15 4. Macroeconomic Context 17 5. The Argentine Electricity Market 18 6. The Oil and Gas Market 40 7. Fiscal Year Relevant Events 50 8. Description of Our Assets 62 9. Human Resources 90 Corporate Responsibility 91 Information Technology 96 Health, Safety and Environmental Management 97 Results for the Fiscal Year Dividend Policy Board of Directors’ Proposal Appendix I: Corporate Governance Report 2015 Annual Report To the Shareholders of Pampa Energía S.A. (‘Pampa’ or the ‘Company’), Pursuant to the statutory rules and bylaws currently in force, we submit to your consideration the Annual Report and Financial Statements for the 72 nd fiscal year ended December 31, 2015. 2015 Annual Report | 2 1. 2015 Results and Future Outlook In 2015, Pampa recorded a profit of AR$3,849 million, of which AR$3,065 million are attributable to the Company’s shareholders, a figure significantly higher than the AR$530 million profit recorded in 2014, of which AR$743 million were attributable to the Company’s shareholders. The AR$3,849 million profit is made up of profits of AR$550 million in the Generation segment, AR$9 million in the Transmission segment, AR$613 million in the Distribution segment, AR$352 million in the Oil and Gas segment and AR$2,325 million in the Holding and Others segment (which includes AR$1,583 million profit for the valuation at market value of 40% of our interest in Compañía de inversiones de energía S.A. (‘CIESA’), TGS’s controlling company). It is important to highlight that, despite the regulations imposed on the electricity sector in 2015, during which policies on demand-side subsidies and the resulting low electricity tariffs remained in place, we have succeeded in obtaining positive results in all our business segments. As we will explain later, this situation has started to regularize as from the taking of office of the new Government and the declaration of an energetic emergency aimed, among other objectives, at regularizing electricity and natural gas tariffs paid by end customers, which we hope will allow us to significantly increase the utility’s quality levels. Regarding our subsidiary Edenor, fiscal year 2015 ended with an important profit and a significant reversal of the previous fiscal year’s deficit due to a series of government measures seeking to alleviate the serious situation affecting the company as a result of the tariff freeze. However, these measures—which will be discussed later— are no longer in force as of the date hereof, and critical and repeatedly demanded measures tending to regularize the sector have been passed. Given the need to adjust the economic and financial situation of electricity distributors, in March 2015 the National Secretariat of Energy (‘SE’) passed SE Resolution No. 32/15 (‘Resolution No. 32’) approving a theoretical tariff scheme for Edenor to be funded by the National Government effective as from February 1, 2015. Resolution No. 32 also provided that as from February 1, 2015, funds collected by Edenor under the Program for the Rational Use of Electric Power (‘PUREE’) (SE Resolution No. 745/05), which were previously disclosed as a liability, would be deemed part of the income to cover the higher costs of the public utility’s operation. As a result, during 2015 there was a reversal in the deficit experienced as of the closing of the previous fiscal year. Thus, during this fiscal year Edenor disclosed income additional to the Distribution Value Added (‘VAD’) in the amount of AR$5,577 million, out of which AR$3,961 million resulted from Resolution No. 32, AR$568 million from PUREE collections, AR$496 million from the offsetting of loans received for the payment of salary increases, and AR$551 million from the recognition of higher costs not included in the tariffs (out of which AR$187 million were used for the offsetting of debts incurred with Compañía Administradora del Mercado Eléctrico Mayorista S.A. (‘CAMMESA’) for unpaid electricity). This income has allowed Edenor to turn a AR$3,335 million operating deficit into net income for AR$1,142 million in fiscal year 2015. Fiscal year 2015 closes a four-year period where Edenor has made bold efforts operating in a distorted market; a period starting in 2012, when we made the decision to warn the previous Government’s authorities that their failure to act would have dire consequences on the service levels and that the frozen tariffs policy encouraged unconscionable consumption, which called for a significant increase in investments to meet the energy demand. This serious situation not only affected Edenor’s property rights, but also distorted the conditions for the ordinary operation of the public utility. However, fully convinced as we are that our first obligation is the provision of the electric service, Edenor has made the decision to launch an investment plan unprecedented in the history of the company, and higher than that required by the authorities then in office in order to meet the expected increase in the demand, which has evidenced a spectacular 44.5% growth during the last 10 years, whereas comparable cities such as Santiago de Chile or Sao Paulo have had a 15% increase, or a 3% increase in the case of New York City. 2015 Annual Report | 3 This is an extraordinary challenge, where Edenor has increased its investment levels from approximately US$100 million a year between 2007 and 2012 to US$199, US$210 and US$272 million during the last three fiscal years, respectively. We are proud of this accomplishment. The execution of investments requires planning, projecting, calling for bids and entering into contracts. Permits to use land, electrical transmission lines’ rights of way, etc. are required. Nothing could have been done faster than we did. We undertake to continue with this investment program to reach the quality levels our customers deserve, which is the essence of our mission and vocation. Now, due to Edenor’s operating deficit during the last few years resulting from the disparity in the evolution of its income and expenses, as a consequence from the tariff freeze and the increase in exploitation and investment costs, the company has been forced to adopt emergency measures, including deferring payments owed to CAMMESA for the power purchased in the Wholesale Electric Market (‘WEM’), ceasing the payment of penalties imposed for the deterioration of the service quality levels, and finally taking out loans for investments and the payment of salaries, among other available sources of financing. As of fiscal year 2015’s closing date, on account of the application of all these mechanisms, Edenor has accumulated debts with different governmental and semi-governmental agencies, such as debts with CAMMESA in the amount of AR$2,714 million (including interest) for unpaid power and loans granted by CAMMESA as instructed by the SE in the amount of AR$1,300 million. If the nominal amount of AR$1,000 million for unpaid penalties is added, a clear view of the starting point can be observed. Despite the fragility of Edenor’s situation, the continuous commitment by our staff, who are making an extraordinary effort on an everyday basis, has allowed us to keep the best service levels among public utility companies in the country. However, we are fully aware that, although all service quality indicators have remained within reasonable levels, a deterioration can be observed. This analysis cannot be separated from the fact that, on account of the lack of appropriate price signals, residential demand has continued growing, with the resulting consequences in the distribution network facilities and the levels of complaints and breakdowns. In the last week of January 2016, through Resolutions No. 6/16 and 7/16 of the Ministry of Energy and Mining (‘MEyM’) and Resolution No. 1/16 of the National Electricity Regulatory Agency (‘ENRE’), the Executive Branch and the regulatory agency have brought about several very significant changes which will affect Edenor’s evolution, including, although not limited to, the following: a. The abrogation of Resolution No. 32 and the implementation of a new tariff schedules; b. The termination of the loan agreements system to be destined to investments; c. An increase in the purchase value at average monomic seasonal price (including power capacity, transportation and other fees) from AR$86.91/MWh (actual) to AR$321.24/MWh (estimated average); this last value comprises all consumption categories, subject to discounts for savings and the creation of a social tariff; d. The abrogation of the PUREE Program; e. An increase in the value of the fixed charge for investments created by Resolution No. 347/12 and the transfer to Edenor of the responsibility for the management of the funds, thus eliminating the trusts created by such Resolution; f. The issuance of monthly invoices to all our customers; and g. The giving of instructions to the ENRE so that it may enforce the Full Tariff Review (‘RTI’) before December 31, 2016, nine years after the approval by the Executive Branch of the Contract Renegotiation Memorandum of Understanding establishing it. 2015 Annual Report | 4 As we have permanently expressed during almost 10 years, we have always believed that subsidies should be directed to those needing them, as we consider it inappropriate that customers with financial capacity should pay monthly invoices for AR$25, which did not even cover 10% of the service costs. The announced measures seek to start a process providing sustainability to the sector, promoting the saving of non-renewable resources, improving the service and guaranteeing that Governmental assistance reaches those actually needing it. In this first stage, 80% of Edenor’s customers will pay between AR$150 and AR$300 a month, an amount well below other services as cable television or mobile telephony. Additionally, with the creation of a social tariff with a 150 kWh consumption exempted from variable costs and the possibility to pay a price equivalent to 10% of the full tariff available for customers reducing their consumptions, governmental assistance remains in place for those actually needing it, while savings in the use of this scarce resource are promoted. It should be pointed out that at the time of issuance of this Annual Report, the provision of electricity is having wide media coverage due to the combination of the recently-approved tariff increase and the heat wave, which causes power cuts as a consequence of the excess demand during peak hours. In this respect, it is worth mentioning that within Edenor’s concession area power cuts were not massive and did not affect whole neighborhoods, but involved just isolated cases. The company has mobilized all its material and human resources to overcome the heat wave with the least possible impact on its customers, to this effect engaging about 1,000 emergency teams. Despite the above-mentioned difficult economic and financial situation, we would like to underscore the effort we have been making as an integral part of the electricity sector to contribute to delivering energy on a safe and sound basis in order to meet the sustained electric power demand growth experienced during the last few years. Along this line, in 2015 the Argentine electricity grid recorded a historical peak power demand of 23,949 MW, 70% above the figure recorded in 2001. From the companies controlled and co-controlled by Pampa, in 2015 we have reinforced our commitment by investing AR$6,533 million 1 , a figure 111% higher than the AR$3,100 million invested in 2014. Evolution of Pampa Energía’s Investments by Segment In AR$ Million 1 Includes 100% of the investments of Transener, a company co-controlled by Pampa. 2015 Annual Report | 5 Note: under the IFRS, we no longer consolidate the Transmission segment in Pampa Energía’s financial statements. Argentine Electricity System: Evolution of Maximum Demand of Power Capacity 2001–2015, in MW As regards the Generation segment, in July 2015 the Secretariat of Energy issued SE Resolution No. 482/15, applying retroactively, since February 2015, the remuneration scheme implemented under SE Resolution No. 529/14. This update enabled Pampa’s generation units to receive an additional revenue of approximately AR$200 million for 2015 compared to the values previously in force. However, Pampa’s results were negatively affected by the continuous increase in operating costs, including an approximate 33% labor cost increase in 2015. This has particularly impacted generators not operating in the Energy Plus market or with contracts under Resolution No. 220/07, as in the case of Central Piedra Buena (‘CPB’) and hydroelectric plants Los Nihuiles (‘HINISA’) and Diamante (‘HIDISA’). Hydroelectric plants have been further affected by low water levels, as 2015 was a dry year with a water flew 33% below the historical average. Moreover, both SE Resolution No. 482/15 and their preceding resolutions have allocated a large share of the proceeds to the MWh generated, leaving hydroelectric plants to depend largely on the level of water flow (meteorology) to cover their fixed costs. At consolidated level, the Generation segment has been able to offset part of the cost increases thanks to the 295 MW of installed capacity that are remunerated by private schemes such as Energy Plus and SE Resolution No. 220/07. This power corresponds to MWs installed by the Company since 2008, which represent 13% of the total capacity of the Generation segment. Despite the tight economic situation in the Generation segment, the good levels of performance and availability of all our power plants should be highlighted. These values stand significantly above the industry average and close to its own historical average, which speaks of the professionalism and commitment of all personnel involved. 2015 Annual Report | 6 Regarding the maintenance of our power plants, during 2015 we have invested more than US$68 million in non-recurring overhauls, including the overhaul of one of the two CPB’s units for an amount of US$55 million which will allow for a significant availability and efficiency improvement. This maintenance was financed by a loan granted by CAMMESA, which will be repaid with the non-recurring maintenance remuneration created by the previously mentioned SE Resolution No. 482/15 and, if insufficient and provided the target availability is met, with up to 50% of the free cash flow generated by CPB. During 2016, and among others, we will conduct the overhaul of CPB’s other unit. Furthermore, during 2015 we have worked hard to expand the installed capacity of Central Térmica Loma de la Lata (‘CTLL’) by 120 MW, with a total investment estimated at US$110 million. This expansion consists of the installation of a high-efficiency gas turbine LMS-100 GE (105 MW), the commissioning of which is expected by March 2016, and two MAN engines (15 MW), which are expected to become operative during the first term of 2017. It should be pointed out that the financing of the expansion project was substantially made through a loan granted by CAMMESA, the repayment of which upon maturity may be done through offsetting sales credits generators have with CAMMESA, or in cash, at Pampa’s option. As regards the arbitration proceeding initiated in 2011 before the International Chamber of Commerce regarding several reciprocal claims between CTLL and the contractors appointed to perform the combined-cycle expansion works in its plant (Isolux Corsan Argentina S.A. and Tecna Estudios y Proyectos de Ingeniería S.A., among others), in June 2015 the Arbitration Court passed a conclusive award, which was later modified (upon request of the parties) through an addendum, which sentenced the contractors to pay CTLL the total amount of US$50.9 million as compensation for damages, cost reimbursements, stipulated penalties, and arbitration costs and expenses incurred by CTLL. Furthermore, the Arbitration Court resolved that the amount of the sentence should be offset with amounts already collected by CTLL (amounts resulting from the execution of bank performance bonds and the discounts under the construction contract) and US$1 million that CTLL owed Isolux on account of insurance deductibles. After such offsetting, Isolux was sentenced to pay US$15.3 million, which will accrue interest at an annual 8% rate until the total repayment of the debt. Later, CTLL and its contractors entered into an agreement establishing the form, terms and conditions for the cancellation of the mutual claims held between the parties, both under the Arbitration Proceeding and under other pending legal proceedings. As of the date hereof, contractors have only paid US$7.9 million, thus breaching the conditions of the above-mentioned agreement; therefore, CTLL has demanded the forced execution of the Agreement, which is a lawfully enforceable title conferring the right of execution in Spain. Likewise, our permanent financial proactivity should be highlighted, which is evidenced in the continuous debt reduction process for all our plants, as well as in the significant reduction in U.S. dollar-denominated debt. As the most relevant transactions for the period, we should mention the issuance by CTLL of two series of Corporate Bonds for a combined total amount of AR$858 million, both of which accrue interest at the Private Badlar rate plus a 0% spread, with maturities in 2017 and 2020. Besides, we have managed to mitigate the impact of the devaluation of the Argentine peso in December 2015 through hedging with financial derivatives. Within Pampa Energía’s Generation segment, we also want to support the development of renewable energies in the country. We are currently analyzing the possibility of increasing our wind power generation’s installed capacity which, with favorable conditions, would add to our actions aiming to protect the environment, which we have already launched with the issuance of carbon credits by our subsidiary CTLL. Regarding the Transmission segment, in December 2010 and May 2011, we entered into agreements with the SE and ENRE, respectively, referred to as ‘Instrumental Agreement to the Memorandum of Understanding with UNIREN’, recognizing the amounts owed to Transener and Transba for increased operating costs in the electricity sector between 2005 and 2010, calculated on the basis of the Cost Variation Index (‘IVC’.) In November 2015, they were extended pursuant to an addendum to the ‘Agreement for the Renewal of the Instrumental Agreement’, recognizing amounts owed to Transener and Transba in the amount of AR$551 million for higher costs for the December 2014-May 2015, as well as 2015 Annual Report | 7 funds for additional investments in the amount of AR$276 million. Therefore, the total amount recognized in the addendum amounted to AR$827 million for Transener and Transba, out of which AR$70 million, plus interest in the amount of AR$21 million, were outstanding as of December 31, 2015. As of this date, these companies have not been authorized to include recognized cost increases in current tariffs. It is worth stressing that Transener and Transba’s financial position largely depends on the pace of CAMMESA’s payment of such accruals. Although the execution of the Renewal Agreement and its addenda is a step forward in the recognition of increased costs, the implementation of a new tariff scheme resulting from the RTI is vital, and we consider it is part of the adjustments to be implemented by the Government in the electricity sector under the recently declared energetic emergency. In 2015, through our subsidiary Petrolera Pampa, we have continued with the exploration and exploitation of natural gas reserves under production agreements entered into with YPF, Petrobras and Apache. Under these projects, as of this date we have 124 productive wells with a gas production of approximately 2.3 million m 3 a day for Petrolera Pampa. Such projects fall within the scope of both Gas Plus and the Natural Gas Surplus Injection Promotion Program, under which a price of US$7.5 per million BTU will be received for all the volume exceeding the adjusted base injection. An important milestone for Petrolera Pampa was the execution, in May 2015, of an addendum to the investment agreement entered into with YPF. The main amendments to this agreement were the incorporation of other formations (with the exclusion of Vaca Muerta and Quintuco formations) and the wells of the Mulichinco formation which had not been previously included. In return, Petrolera Pampa undertook to make 50% of the investments in surface facilities, development wells in Mulichinco and exploration wells for an approximate amount of US$130 million during the 2015-2017 period. Thus, the investment plan committed in this area from 2014 to 2017 will amount to approximately US$350 million. Petrolera Pampa plans to continue expanding its business during this year so as to consolidate its growth. Regarding the transportation and processing of natural gas, TGS has been affected by a tariff lag since 1999. In this sense, TGS’ tariffs only had a 20% increase granted by the regulatory agency in 2014 and a 44% in 2015, compared to an increase in wage costs of 1,595% since the tariff freeze. Additionally, in relation to the production and commercialization of liquid hydrocarbons, the fall in international prices continued during 2015, directly correlated with the fall in the crude oil price, marking the lowest prices in the last seven years and showing a 70% cumulative decrease from 2014’s maximum price. This situation significantly affects the operating margins of the liquids segment, which until now allowed TGS to balance its results, offsetting the negative effects from the failure to update tariffs in the natural gas transportation segment. However, we are working with the Government in the update of natural gas transportation tariffs and the subsequent RTI, which we expect will allow, as in the electricity sector, to regularize the conditions of the business. Furthermore, in relation to the acquisition of TGS’s co-control timely notified to the National Antitrust Commission (‘CNDC’), we have received no express approval yet. However, the Company considers it has been tacitly approved given that as of December 2011 there is a positive ruling from the referred CNDC recommending the Secretary of Interior Commerce to approve the purchase of 40% of the capital stock and voting rights in CIESA by the Company, and there has been no administrative act to the contrary since. Notwithstanding that, as of this date the Company has not adopted the decision to exercise its right to participate in fifty percent (50%) of the economic and voting rights in CIESA, and indirectly in TGS, which in no way implies control over such companies, or to contribute its efforts and abilities in the development of these companies’ business. Another important event for the Company was the exercise, in November 2015, of the warrants for the purchase of Pampa’s common shares granted to the Company officers. In this sense, on December 1, Pampa issued 381.5 million common shares in consideration of US$103 million (or its equivalent value in Argentine pesos), its current capital stock now amounting to 1,695.9 million common shares. This operation and the resulting fund inflow is of paramount importance for the execution of new investments we are currently negotiating, and reinforces once again the officers’ commitment with the growth of Pampa. 2015 Annual Report | 8 Finally, Pampa’s Board of Directors would like to seize this opportunity to thank all of the Company’s staff who, with their effort and dedication, help us overcome the challenges of our business on a daily basis. We would also like to express our gratitude to our suppliers, financial institutions and investors who have shown their support and continuous trust placed in us. 2015 Annual Report | 9 2. Corporate Governance At Pampa we believe that the best way of preserving and protecting our investors is to adopt and implement the best corporate governance practices that may consolidate us as one of the most trustworthy and transparent companies on the market. For such purpose, we constantly strive to incorporate those practices by taking into account international market trends, as well as domestic and foreign applicable corporate governance standards and rules. Beyond the information contained in this presentation, further information on Pampa’s Corporate Governance practices may be found in Appendix I to this Annual Report containing the Corporate Governance Report required by the Corporate Governance Code (the ‘Code’) pursuant to National Securities Commission (‘CNV’) General Resolution No. 606/12 issued on March 23, 2012, which supersedes prior CNV General Resolution No. 516/07. 2.1 | Pampa’s Corporate Structure Board of Directors Pursuant to Business Companies’ Act No. 19,550 (the ‘BCA’), Capital Markets’ Act No. 26,831 (the ‘CMA’) and Pampa’s bylaws, decision-making within the Company is vested in the Board of Directors. The Board consists of ten regular directors and a like or smaller number of alternate directors as determined by the Shareholders’ Meeting 2 , a percentage of which will be independent according to the independence standards set out in the CNV rules. All of our directors are elected for a term of three years and they may be re-elected indefinitely; except for independent directors, who may not be re-elected for consecutive periods. The expiration and further renewal of terms of office is made on a partial and staggered basis every year, with the election of three directors for two years, and four directors on the third year. 2 As of the date of this Annual Report, Pampa’s Board of Directors has 8 regular directors following the renunciation submitted by Mr. Emmanuel Álvarez Agis, Ms. Lucía Belén Gutierrez and Mr. Eduardo Setti and the assumption of office of Mr. Carlos Tovagliari as regular director (who previously performed services as an independent alternate director). Furthermore, the Board of Directors has 7alternate directors following the renunciation submitted by Ms. Cecilia Galarza and the assumption of office of Mr. Carlos Tovagliari as regular director, as previously described. Vacant positions will be filled at next Annual Shareholders’ Meeting. 2015 Annual Report | 10 At present, Pampa’s Board of Directors is composed as follows: Name Position Independence Term expiration * Gustavo Mariani Chairman Non-Independent 12/31/2016 Ricardo Alejandro Torres Vice-Chairman Non-Independent 12/31/2016 Damián Miguel Mindlin Director Non-Independent 12/31/2014 Marcos Marcelo Mindlin Director Non-Independent 12/31/2014 Diego Martín Salaverri Director Non-Independent 12/31/2015 Marcelo Blanco Director Independent 12/31/2015 Héctor Mochón Director Independent 12/31/2015 Carlos Tovagliari Director Independent 12/31/2015 Mariano Batistella Alternate Director Non-Independent 12/31/2015 Pablo Díaz Alternate Director Non-Independent 12/31/2015 Alejandro Mindlin Alternate Director Non-Independent 12/31/2015 Brian Henderson Alternate Director Non-Independent 12/31/2014 Gabriel Cohen Alternate Director Non-Independent 12/31/2015 Carlos Pérez Bello Alternate Director Independent 12/31/2015 Gerardo Carlos Paz Alternate Director Non-Independent 12/31/2016 *They will be in office until the election of their substitutes. Senior Management The following table includes information on our Senior Management: Name Position Marcos Marcelo Mindlin Executive director Gustavo Mariani President, co-CEO, and generation & new business director Ricardo Alejandro Torres Vice-President, co-CEO, and distribution director Damián Miguel Mindlin Investment director Gabriel Cohen Corporate finance director Horacio Jorge Tomás Turri Oil & gas director Orlando Escudero Operations &maintenance co-director Ruben Turienzo Commercial director Mario Ricardo Cebreiro Human resources director & operations & maintenance co-director Gerardo Carlos Paz Legal director Mauricio Penta Administrative director 2015 Annual Report | 11 Supervisory Committee Our corporate bylaws provide that the oversight of Pampa will be in charge of a Supervisory Committee consisting of three regular members and three alternate members appointed by our shareholders pursuant to the legal provisions in force. The Supervisory Committee will be composed of duly registered lawyers and/or accountants admitted to practice in Argentina, who will serve for a term of three fiscal years. The primary function of the Supervisory Committee is to exercise statutory control over the Board of Directors complying with the provisions set forth in the BCA, the bylaws, its regulations, if any, and the Shareholders’ Meeting decisions. In the accomplishment of these duties, the Supervisory Committee does neither monitor our operations nor assess the merits of decisions made by board members. At present, the Pampa Supervisory Committee is composed as follows: Name Position Term expiration * José Daniel Abelovich Statutory Auditor* 12/31/2017 Jorge Roberto Pardo Statutory Auditor 12/31/2017 Germán Wetzler Malbrán Statutory Auditor 12/31/2017 Marcelo Héctor Fuxman Alternate Statutory Auditor 12/31/2015 Silvia Alejandra Rodríguez Alternate Statutory Auditor 12/31/2016 Victoria Hitce Alternate Statutory Auditor 12/31/2016 * Chairman of the Supervisory Board (Statutory Auditors) **They will be in office until the election of their substitutes Audit Committee Pursuant to Section 109 of the CMA (previously regulated by Section 15 of abrogated Executive Order No. 677/01), Pampa has an Audit Committee consisting of three regular members, who will all be independent according to the independence standards set out in the CNV rules. The Audit Committee members have professional expertise in financial, accounting, legal, and/or business matters. Pursuant to the applicable legislation and its own Internal Regulations, the Audit Committee is responsible for compliance with, inter alia , the following duties: · Supervising the operation of internal control systems and the administrative/accounting system, as well as the reliability of the latter and of all financial information or any other significant facts that may be disclosed to the authorities in compliance with the applicable reporting system. · Advising the Board of Directors on the nomination of candidate independent directors to be members of the Audit Committee. · Expressing their opinion on any proposal by the Board of Directors to designate external auditors to be hired by the Company, and ensuring their independence. · Reviewing the plans submitted by external auditors, supervising and assessing their performance, and issuing an opinion on the presentation and disclosure of annual financial statements 2015 Annual Report | 12 · Reporting on fees of external audits and other services provided by the auditing firm and other firms rendering auditing, accounting, IT systems, internal control and financial and administrative counseling services. · Supervising the implementation of risk management information policies within the Company. · Providing the market with full information on transactions where there may be a conflict of interest with members of corporate bodies or controlling shareholders. · Approving any proposal for compensation of Pampa’s senior management to be submitted by the Board of Directors to the Shareholders’ Meeting for consideration. · Rendering its opinion on the compliance with legal requirements and the reasonableness of the issuance of shares or convertible securities in capital increases with the exclusion or limitation of preemptive rights. · Authorizing related-party transactions in the cases provided by law, as well as issuing an informed decision and disclosing it in compliance with the law whenever there is or may be an alleged conflict of interest within Pampa. · Checking compliance with applicable standards of ethical conduct. · Drawing up an annual action plan. At present, Pampa’s Audit Committee is composed as follows: Name Position Marcelo Blanco President Héctor Mochón Vice-President Carlos Tovagliari Regular Member Board Committees Within the Board of Directors there is a Management Committee, which is in charge of implementing every technical and administrative matter that is part of Pampa’s day-to-day management. Additionally, there are other committees hierarchically reporting to the Management Committee, such as: (i) the Disclosure Committee, which is in charge of receiving, classifying and analyzing all the corporate information in order to determine which information should be relayed to the market, in what way and terms, and within the scope set forth by the local and/or foreign statutory regulations applicable to Pampa; (ii) the Ethics Committee, which has a mission to oversee cases and make decisions on action to be taken regarding any behavior, acts or events which, after being examined according to the procedures prescribed by each one of Pampa’s corporate governance policies in force, imply a severe policy violation; (iii) the Cash Flow Committee, which has the purpose of reviewing, analyzing and monitoring Pampa’s cash flow; and (iv) the Finance Committee, which is responsible for implementing Pampa’s general investment and indebtedness guidelines as established by the Management Committee. 2015 Annual Report | 13 2.2 | Minority Shareholder Protection Pampa’s by-laws include significant safeguards aimed at the protection of Pampa’s minority shareholders, such as: · Only one class of shares granting equal economic and political rights. · Special majorities of up to 67% of the votes to amend certain clauses of the by-laws, such as those regarding the Audit Committee’s Internal Regulations. · Possibility to call a Shareholders’ Meeting upon request of shareholders representing at least 5% of the capital stock. 2.3 | Corporate Governance Policies Code of Business Conduct – Ethics Hotline Pampa has a Code of Business Conduct in place that not only lays down the ethical principles that constitute the foundation of the relationships between Pampa, its employees and suppliers, but also offers the means and instruments that ensure transparency in the handling of matters and issues that may affect Pampa’s adequate management. As part of the various corporate governance policies adopted in the course of 2010, Pampa’s Management Committee has approved the implementation of the Ethics Hotline as an exclusive channel to report, on a strictly confidential basis, any suspected misconduct or breach of the Code of Business Conduct. Policy on Best Stock Market Practices This Policy has been implemented in order to avoid ‘insider trading’ practices by Pampa’s employees who, by reason of their duties and/or positions, may have access to material non-public information and use it either directly or indirectly to trade securities, thus gaining an unfair advantage for themselves or for others. This Policy applies to Pampa and its subsidiaries’ employees deemed Covered Individuals, including directors, members of the Supervisory Committee and senior management lines. Policy on Related-Party Transactions Pursuant to the CMA, all high-value transactions made between Pampa and individuals and/or legal entities which, pursuant to the applicable regulations in force, are considered ‘related parties’ will be subject to a specific prior authorization and control procedure to be carried out under the supervision of Pampa’s Legal Department and involving both Pampa’s Board of Directors and its Audit Committee (as applicable.) 2015 Annual Report | 14 Board of Directors’ Self-Assessment Questionnaire In line with the Code’s recommendations, in 2008 Pampa’s Board of Directors passed the implementation of a self-assessment questionnaire to annually examine and assess its own performance and management. The Company’s Legal Department is in charge of examining and filing each individual questionnaire; afterwards, based on the results, it will submit to Pampa’s Board of Directors all the proposed measures deemed useful to improve the performance of the Board of Directors’ duties. Policy on Material Information Disclosure In the year 2009, Pampa’s Management Committee approved the Relevant Information Disclosure Policy in order to regulate the basic principles guiding the operation of the processes to be followed when publishing information relevant to Pampa in accordance with the regulatory requirements imposed by the securities markets where Pampa’s securities are traded or those in which Pampa is a registered issuer. Policy on Preliminary Approval for External Auditors’ Services In the year 2009, Pampa’s Management Committee passed the Policy on Preliminary Approval for External Auditors’ Services, which standardizes an internal process for the Audit Committee to comply with its obligation to grant its prior approval to the hiring of External Auditors for the provision of any kind of authorized service to Pampa or any of its subsidiaries. Fraudulent Practices Prevention Program In the year 2010, in accordance with the provisions of the U.S. Foreign Corrupt Act and in addition to the Code of Business Conduct, Pampa adopted the Fraudulent Practices Prevention Program, which sets out the responsibilities, duties and methodology necessary to prevent and detect any misconduct and/or fraudulent behavior within Pampa and/or any Pampa Group company. 2015 Annual Report | 15 3. Our Shareholders / Stock Performance On November 23, 2015, Company Officers Marcelo Mindlin, Damián Mindlin, Gustavo Mariani and Ricardo Torres provided instructions for the exercise of all warrants timely issued under the Warrants Issuance Agreements in September 2006. Consequently, on December 1, 2015, Pampa issued 381,548,564 new common shares in the form of American Depositary Shares (‘ADS’) in consideration of these warrants’ exercise price for a total amount of US$103.0 million pursuant to the provisions of the Warrants Issuance Agreements 3 . It should be pointed out that after the full exercise of the warrants, there remains no officers’ compensation agreement and/or instrument which may entail an additional dilution for the Company shareholders. As of December 31, 2015, Pampa held 1,695,859,459 outstanding common shares with a par value of one Argentine peso per share. The following table shows information on Pampa’s common shareholdings as of said date: Name Number of Shares Percentage of Capital Management 352,731,314 20.8% Other Shareholders 1,343,128,145 79.2% Total 100.0% Pampa is listed on the Buenos Aires Stock Exchange (‘BCBA’), and is one of the Argentine companies with a greater weight on the Merval index (9.726% since January 1, 2016). Pampa has a Level II ADS program admitted to listing on the New York Stock Exchange (‘NYSE’), and each ADS represents 25common shares. 3 For further information, see section 7.9 of this Annual Report. 2015 Annual Report | 16 The following chart shows the price evolution per share and the traded volume on the BCBA from January 2006 to December 31, 2015: Finally, the following chart shows the price evolution per ADS and traded volume on the NYSE from October 9, 2009, to December 31, 2015: 2015 Annual Report | 17 4. Macroeconomic Context 4.1 | Economic Activity Official estimates, which are only available until the second quarter of the year 2015, show a 2.2% variation for the first half of 2015, a higher figure compared to a 0.8% growth for the same period of 2014. This is mainly due to year-on-year increases in agriculture (+10.0%), construction (+9.6%) and wholesale and retail business (+4.6%), which were partially offset by a decrease in fishing (-13.7%), financial intermediation (-7.9%) and transportation, warehousing and communications (-4.3%). Meanwhile, estimates by private consulting firms show an approximate 1% real growth for the year 2015. 4.2 | Price Trends The last available national general consumer price index from the INDEC, which was published in October 2015, showed an 11.9% cumulative increase during the first ten months and an annual 14.3% variation compared to October 2014. The Other goods and services sector showed the most significant increase, with a 17.0% cumulative variation. The two most CPI-weighted sectors, which amount to 45% of the index, are represented by food and beverages, as well as housing and basic services, which recorded a year-on-year 9.7% and 10.9% rise respectively. Meanwhile, unofficial measurements monthly published by the Commission on Freedom of Expression of the Argentine Congress’ Chamber of Representatives showed a 28% increase in retail prices during 2015. 4.3 | Fiscal Situation By the end of 2015, fiscal revenues recorded a 31.5% increase compared to 2014, reaching an amount of AR$1,538 billion. This improvement in the fiscal situation is mainly due to an increase of AR$438,500 million in VAT revenue, AR$544,491 million in the social security system and AR$381,463 for income tax. Furthermore, during the January-November 2015 period, the status of public accounts showed a primary deficit of AR$70,448 million and AR$166,528 million after government debt interest payments. 4.4 | Financial System In the exchange market, the US dollar closing price was AR$13.04/US$, showing a cumulative 52.5% increase compared to December 2014. The stock of Central Bank foreign exchange reserves decreased from US$31,443 million in December 2014 to US$25,563 million in December 2015. 4.5 | Trade Balance According to INDEC’s provisional data, in 2015 exports decreased more than imports, showing a 17.0% year-on-year variation and amounting to US$56,752 million; whereas imports declined by 8.3% compared to 2014, reaching US$59,787 million. Therefore, the trade balance had a US$6,141 million year-to-year decline, showing a US$3,035 million trade deficit for the first time since 1999. 2015 Annual Report | 18 5. The Argentine Electricity Market 5.1 | Generation Evolution of Demand During 2015, the demand for electricity experienced a 4.4% growth compared to 2014, with a total electricity demand volume of 131,995 GWh and 126,397 GWh for 2015 and 2014, respectively. The following chart shows the breakdown of electricity demand in 2015 by type of customer: Electricity Demand by Type of Customer Moreover, on February 12, 2016, there was a record-breaking demand for electricity, which reached 25,380 MW. Peak Power Capacity Records Power Capacity (MW) 20,843 21,564 21,949 23,794 24,034 23,949 Date 3/8/2010 8/1/2011 2/16/2012 12/23/2013 1/20/2014 1/27/2015 Temperature (°C) 1.6 3.5 34.2 35.4 29.6 35.6 Time 19:45 20:18 15:10 14:20 15:05 14:13 Source: CAMMESA. 2015 Annual Report | 19 Evolution of Electricity Supply and Fuel Consumption Similarly to what happened with the demand for electricity, during 2015 there was a 4.0% increase in power generation, with a generated volume of 134,496 GWh and 129,266 GWh for the years 2015 and 2014, respectively. Thermal power generation remained as the main resource to meet electricity demand, supplying a power volume of 86,482 GWh (64%), followed by hydroelectric power generation, which contributed 40,888 GWh net of pumping (30%), nuclear power generation with 6,519 GWh (5%),as well as photovoltaic and wind power generation with 608GWh. Additionally, there were imports for 1,655GWh (19% higher than 2014), exports for 53 GWh (higher than the 0.1GWh recorded in 2014), and losses for 4,100GWh (4% lower than 2014). Hydroelectric power generation was 1.8% higher than that recorded in 2014. Thermal power generation remained as the main source for electricity supply, both with natural gas and liquid fuels (gas oil and fuel oil), and mineral coal. Nuclear generation recorded a 24% year-to-year increase with the commissioning of Atucha II Power Plant in February 2015. The following chart shows the evolution of electricity generation by type of power generation (thermal, hydroelectric, nuclear, and renewable): Electricity Generation by Type of Power Plant In GWh, 2009 - 2015 During 2015, power generation facilities have recorded a significant net increase in their installed capacity compared to the previous year, totaling 33,493 MW. The increase in the power capacity is due to the commissioning of Power Plants Atucha II (nuclear, 720 MW), Vuelta de Obligado (thermal, gas-based, 525 MW), and Guillermo Brown (thermal, gas-based, 434 MW) and Enarsa stationary and mobile diesel engines, as well as the upgrade in the installed capacity of some already existing power plants. 2015 Annual Report | 20 The following chart describes the addition of new power units in 2015: Month Company Power Plant Type Location Power Capacity (MW) January FONINVEMEM 4 CT Gral. Manuel Belgrano CC 5 Buenos Aires 20.2 FONINVEMEM CT Gral. San Martín CC Santa Fe 16.1 February National Government / SADESA / ENDESA / Duke Energy Trust CT Vuelta de Obligado TG 6 Santa Fe 524.5 Nucleoeléctrica Argentina Atucha II Nuclear Buenos Aires 720.3 March Enarsa CT Itatí Diesel Corrientes 1.0 August Enarsa CT Rufino Diesel Santa Fe 31.6 Enarsa CT San Vicente Diesel Buenos Aires 27.6 September Enarsa CT Charata Diesel Chaco 3.8 National Government / AES Trust CT Guillermo Brown TG Buenos Aires 434.1 October Enarsa CT La Paz Diesel Entre Ríos 10.8 Enarsa CT San Salvador Diesel Entre Ríos 10.8 Enarsa CT Rufino Diesel Santa Fe 0.3 Prov. of Misiones CT Bernardo de Irigoyen Diesel Misiones 2.1 Prov. of Misiones CT San Salvador Diesel Misiones 0.7 November Enarsa CT Pirané Diesel Formosa 1.3 Enarsa CT Paso de la Patria Diesel Corrientes 2.2 December Enarsa CT San Martín Diesel Chaco 15.0 Enarsa CT Presidente Roca Diesel Chaco 5.4 Enarsa CT Bandera Diesel Santiago del Estero 31.0 Albanesi CT Generación Frías TG Santiago del Estero 60.0 Enarsa Mobile generation Diesel 229.1 Installed capacity upgrade of existing power plants and other additions/deletions (net) (59.4) Total Source: CAMMESA and Pampa Energía own surveys. 4 Fund for the investments required to increase the electric power supply in the WEM. 5 Combined Cycle. 6 Gas turbine. 2015 Annual Report | 21 Finally, the following chart shows the composition of Argentine installed power capacity as of Thursday, December 31, 2015: Regarding fuel supply for electricity generation, authorities have kept supply mechanisms in place, including the assignment of contracted natural gas volumes by electric power generation companies to CAMMESA for their administration aiming to optimize the consumption of natural gas in the most efficient generation units. Likewise, the country continued purchasing liquefied natural gas (‘LNG’) and its re-gasification, as well as natural gas from the Republic of Bolivia. However, the natural gas supply remained insufficient to meet the electric power generation needs, and therefore authorities have continued to rely on the consumption of liquid fuels (fuel oil and gas oil) for electricity generation in order to meet the demand. In this line, through Resolution No. 95/13 the SE provided for the centralized management of commercial proceedings and the dispatch of fuels for electricity generation. In 2015, consumption of natural gas for electric power generation remained at the same levels as the previous year (14.4 million cubic decameters.) Fuel oil consumption was 13.4% higher than in 2014, totaling 3.1million tons. Gas consumption increased by 24.7% compared to 2014. Finally, the consumption of mineral coal has decreased by 5.5% due to a lower availability of units using this type of fuel. Price of Electric Power The energy authority has continued with the policy started in the year 2003, whereby the spot price of the WEM is determined according to the variable cost of production with natural gas from available power generating units, even if said units are not generating electricity with such fuel (SE Resolution No. 240/03). The additional cost for consumption of liquid fuels is recognized outside the specified market price as a temporary dispatch surcharge. Regarding the generation capacity remuneration, in March 2013 the SE issued Resolution No. 95/13 introducing a new capacity remuneration scheme, which was later amended pursuant to SE Resolution No. 529/14, applicable to power generating companies adhering to such mechanism. In July 2015, the regulatory authority updated the remuneration parameters pursuant to SE Resolution No. 482/15, with 2015 Annual Report | 22 retroactive effects to February 2015. This Resolution introduced new additional remuneration items such as incentives to production and efficiency of thermal generating units 7 . For those power generation companies outside the scope of the scheme provided for in SE Resolution No. 95/13 and its amending provisions, the regulation in force continues to be the same as that applicable since January 2002, which limits the determination of the short-term electric power price to AR$120 per MWh. Evolution of WEM Prices During 2015, the approved average monthly price for energy was AR$120/MWh, which is the maximum stipulated price. On the other hand, the following chart shows the average monthly price that all electricity system users should pay so that the power grid would not run into a deficit. Such cost includes not only the energy price, but also the power capacity fee, the cost of generation with liquid fuels, such as fuel oil or gas oil, and other minor items. Average Monthly Monomic Price In AR$/MWh However, the average monomic price shown above still fails to reflect the system’s real cost, since it implicitly considers a subsidized gas cost equivalent to US$2.52/MMTU if it is sourced from the Northeast basin and to US$2.68/MMBTU if it comes from the Neuquén basin, both of which are much lower than market prices. Furthermore, this average monomic price does not compensate a return on the invested capital, not even for the most efficient generating units within the system. 7 For further information, see section ‘SE Resolutions No. 95/13, 529/14 and 482/15: New Remuneration Scheme and Other Changes to the WEM’ of this Annual Report. 2015 Annual Report | 23 SE Resolutions No. 95/13, 529/14 and 482/15: New Remuneration Scheme and Other Changes to the WEM SE Resolution No. 95/13, published in the Official Gazette (‘OG’) on March 26, 2013, provided for a new general-scope system replacing the remuneration scheme applicable to all the power generation sector (power generation companies, self-generators and co-generators), with the following exceptions: i. Bi-national hydroelectric power plants and nuclear power plants; and ii. The electric power and/or energy traded under contracts regulated by the SE having a differential price, such as those set forth in SE Resolutions No. 1,193/05, 1,281/06, 220/07, 1,836/07, 200/09, 712/09, 762/09, 108/11 and 137/11, as well as any other kind of electric power supply contract under a differential remuneration scheme established by the SE (the ‘Covered Generators’). The new remuneration scheme applied to economic transactions as from the month of February 2013. However, its effective application to each specific power generation agent required each generator to waive any and all administrative and/or judicial claims it may have brought against the National Government, the SE and/or CAMMESA regarding the 2008-2011 Generators’ Agreement and/or SE Resolution No. 406/03. Furthermore, each power generation agent had to commit to waive its right to file judicial and/or administrative claims against the National Government, the SE and/or CAMMESA regarding the above-mentioned Agreement and/or SE Resolution No. 95/13. Those Covered Generators not meeting this waiver requirement would not be eligible for the new scheme, and would remain under the preexisting system. Within such framework, the Group’s generation companies waived all administrative and/or judicial claims against the National Government, the SE and/or CAMMESA regarding the 2008-2011 Agreement and/or SE Resolution No. 406/03, as well as their right to file new claims relating to said items and periods. Resolutions No. 95/13’s new remuneration scheme applied to CTLL, Central Térmica Güemes S.A. (‘CTG’) and CPB as from the relevant commercial transaction for the month of February 2013. In the case of HIDISA and HINISA, the application of said remuneration scheme started as from the relevant commercial transaction for the month of November 2013. In May 2014, the SE issued Resolution No. 529/14 modifying the system established by SE Resolution No. 95/13, which provided for a retroactive updating —as from the economic transactions for the month of February, 2014— of the remuneration values contemplated in Schedules I, II and III of SE Resolution No. 95/13, as well as the procedure for the settlement of fixed costs. In July 2015, the SE issued Resolution No. 482/15, which: i. Modified the scheme set forth by SE Resolution No. 529/14, thus replacing Schedules I, II III, IV and V, which provided for a retroactive updating —as from the economic transactions for the month of February, 2015— of the remuneration values contemplated in said schedules; ii. Modified the calculation of transportation variable charges applicable to hydroelectric and/or renewable-energy generators; iii. Incorporated an additional item called ‘Resources for FONINVEMEM Investments during 2015-2018’; iv. Incorporated a new item called ‘2015-2irect Remuneration’, applicable to units installed under the 2015-2018 FONINVEMEM program; v. Incorporated an additional remuneration to encourage production and efficiency (conditional upon the meeting of certain conditions); and 2015 Annual Report | 24 vi. Modified the procedure for the settlement of the fixed costs remuneration and the non-recurring maintenance remuneration. It should be pointed out that the system set out by SE Resolution No. 482/15 is directly applicable to generators already adhering under SE Resolution No. 95/13 or SE Resolution No. 529/14. Fixed Costs Remuneration Scheme Based on their technology and production scale, generating agents will receive the following as fixed costs remuneration. Technology and Scale AR$/MW-Hrp Gas Turbine Units (TG) with Capacity < 50 MW 89.60 Gas Turbine Units (TG) with Capacity > 50 MW 64.00 Steam Turbine Units (TV) with Capacity < 100 MW 106.40 Steam Turbine Units (TV) with Capacity > 100 MW 76.00 Combined Cycle Units (CC) with Capacity < 150 MW 59.50 Combined Cycle Units (CC) with Capacity < 150 MW 49.60 Hydroelectric Units (HI) with Capacity < 30 MW 136.00 Hydroelectric Units (HI) with Capacity between 30 MW and 120 MW 103.40 Hydroelectric Units (HI) with Capacity between 120 MW and 300 MW 49.00 Hydroelectric Units (HI) with Capacity > 300 MW 27.20 Internal Combustion Engines 106.40 Wind Power Plant - Photovoltaic Solar Plant - Biomass/Biogas Plant – Solid Urban Waste Idem Thermal, based on technology and scale The method for calculating the fixed costs remuneration for conventional thermal generation equipment (TG, TV and CC) will be variable based on the Recorded Availability (‘RA’), the Technology’s Target Availability (‘TA’), the Historical Availability (‘HA’) and the time of the year. 2015 Annual Report | 25 A base percentage is defined, which is applied to the Fixed Costs Remuneration in accordance with the following values: CC June through August December through February March through May September through November RA > 95% 110% 100% 85% < RA ≤ 95% 105% 100% 75% < RA ≤ 85% 85% 85% RA ≤ 75% 70% 70% TV / TG June through August December through February March through May September through November RA > 90% 110% 100% 80% < RA ≤ 90% 105% 100% 70% < RA ≤ 80% 85% 85% RA ≤ 70% 70% 70% 50% of the percentage difference between the generator’s AA and HA will be added to or subtracted from the base percentage; that is, for each percentage point variation in the generator’s AA compared to its HA, half a percentage point will be applied to the Fixed Costs remuneration. Pursuant to SE Resolution No. 482/15, the reference availability value for the available power capacity will be defined based on the temperature conditions typical at the site. For availability control purposes, the criteria set forth in SE Note No. 2053/13 will remain in force. HA values for each thermal group will be determined based on its availability recorded during the 2010-2014 period. At the end of each year, the result will be added to the base until reaching 5rolling years. Variable Costs Remuneration New values have been established replacing the remuneration of Maintenance Variable Costs and Other Non-Fuel Variable Costs, which are calculated on a monthly basis depending on the power generated by each type of fuel: Thermal Power Units Operating with (AR$ / MWh): Natural Gas Liquid fuels Coal Biofuel TG Units 33.10 57.90 110.20 TV Units 33.10 57.90 99.30 110.20 CC Units 33.10 57.90 110.20 Internal Combustion Engines 52.90 79.40 105.90 2015 Annual Report | 26 Other Units AR$ / MWh Hydroelectric Units 26.20 Wind Power Plant 80.00 Photovoltaic Solar Plant 90.00 Biomass/Biogas Plant – Solid Urban Waste Idem Thermal, based on technology and scale Additional Remuneration One portion of the Additional Remuneration will be paid directly to the generator, whereas another will be allocated to ‘new infrastructure projects within the electric sectors’ to be defined by the SE under a trust agreement. Classification Destined to (AR$ / MWh): Generator Trust TG Units with Capacity < 50 MW 13.70 5.90 TG Units with Capacity > 50 MW 11.70 7.80 TV Units with Capacity < 100 MW 13.70 5.90 TV Units with Capacity > 100 MW 11.70 7.80 CC Units with Capacity < 150 MW 13.70 5.90 CC Units with Capacity > 150 MW 11.70 7.80 HI Units with Capacity < 30 MW 84.20 14.90 HI units with Capacity between 30 MW and 120 MW 84.20 14.90 HI units with Capacity between 120 MW and 300 MW 59.40 39.60 HI Units with Capacity > 300 MW 54.00 36.00 Internal Combustion Engines 13.70 5.90 Wind Power Plant 41.00 17.60 Photovoltaic Solar Plant - Biomass/Biogas Plant – Solid Urban Waste Idem Thermal, based on technology and scale Remuneration for Non-Recurring Maintenance Works Besides the previously stated remuneration items, SE Resolution No. 529/14 incorporated a new concept of ‘Remuneration for Non-Recurring Maintenance Works’ (‘Maintenance Remuneration’) applicable as from the economic transaction corresponding to February 2014 and calculated monthly based on the total generated energy. Such remuneration will be implemented through Sales Settlements with Maturity Date to be Defined instruments (‘LVFVDs’) and will be destined exclusively to the financing of major maintenance works, subject to the SE approval. SE Resolution No. 482/15 updated the values set out in SE Resolution No. 529/14 as follows and extended its application to other technologies (hydroelectric, engine-based and renewable). 2015 Annual Report | 27 Technology and Scale AR$ / MWh TG and TV Units 28.20 CC Units 24.70 Hydroelectric Units 8.00 Internal Combustion Engines 28.20 Wind Power Plant - Photovoltaic Solar Plant - Biomass/Biogas Plant – Solid Urban Waste Idem Thermal, based on technology and scale Furthermore, SE Resolution No. 482/15 provided that the Maintenance Remuneration will result from the application of a formula providing for adjustments based on the Power Use Factor during the last rolling year and a Start-Up Factor including startups under the dispatch administered by CAMMESA during the last rolling year. In both cases, the rolling year is calculated until the month prior to the transaction. Incentives to ‘Production’ and ‘Operating Efficiency’ The ‘Production’ incentive consists of a 15% or 10% percent increase in the remuneration of variable costs of thermal units operating with liquid fuels and gas/coal, respectively, provided their production during the calendar year exceeds by 25% or 50% their production capacity with the applicable fuel. The ‘Efficiency’ incentive consists of the acknowledgment of an additional remuneration equivalent to the variable cost remuneration for the percentage difference between the actual consumption and the reference consumption determined for each unit and fuel type. This comparison will be made on a quarterly basis. In the case of higher consumptions, the base remuneration will not be affected by variable costs. Specific consumption reference values are as follows: Generating Unit Fuel (kCal / kWh): Natural Gas Alternative Fuels (Fuel Oil / Gas Oil / Coal) TG Units 2,400 2,600 TV Units 2,600 2,600 Internal Combustion Engines 2,150 2,300 Big CC (TG > 180 MW) 1,680 1,820 Remaining CC 1,880 2,000 2015 Annual Report | 28 2015-2esources Pursuant to the provisions of the 2015-2018 Generators’ Agreement, SE Resolution No. 482/15 included a specific contribution, called ‘2015-2018 Resources for FONINVEMEM Investments’ (‘2015-2esources’), destined to the execution of works under such system. 2015-2esources will be applicable to generators participating in projects approved or to be approved by the SE and will be automatically allocated by CAMMESA as from the execution of the applicable supply and construction agreements. Pursuant to SE Resolution No. 482/15, the ‘2015-2esources’ do not create acquired rights for the generator and, in case of breach of the construction and/or supply agreements, such resources may be reassigned by the SE. The 2015-2esources values are as follows: Technology and Scale AR$ / MWh TG / TV / CC Units 15.80 Hydroelectric Units 6.30 Internal Combustion Engines 15.80 Wind Power Plant - Photovoltaic Solar Plant - Biomass/Biogas Plant – Solid Urban Waste Idem Thermal, based on technology and scale 2015-2irect Remuneration This item consists of the recognition of an additional remuneration to units installed under the 2015-2018 FONINVEMEM scheme equivalent to 50% of the additional remuneration. The term for the recognition of such remuneration will begin with the unit’s commercial commissioning and extend for a term not exceeding 10 years. Payment Priority SE Resolution No. 95/13 provides for two different payment priorities, to such effect excluding the application of SE Resolution No. 406/03: (i) in the first place, payment of the Fixed Costs Remuneration, the recognition of fuel costs and the Variable Costs Remuneration; (ii) secondly, payment of the remuneration of frequency regulation and short-term reserve services; and (iii) thirdly, payment of the Additional Remuneration. Through SE Note No. 4,858/13, the SE instructed CAMMESA to implement a payment priority mechanism in favor of generators adhering to the Resolution in order to keep a liquidity level similar to that prior to the passing of such Resolution. For such purposes, CAMMESA will: i. Account for the amounts directly received from Large Users; ii. Allocate such amounts to cover the remuneration due to generators by distributing such funds to cover: first, fixed costs; secondly, variable costs; and lastly, the direct additional remuneration. The distribution will be made proportionally to each generator’s relative share in each of said items. 2015 Annual Report | 29 Fuel Supply SE Resolution No. 95/13 provides that the commercial management and dispatch of fuels for power generation purposes will be centralized in CAMMESA. Generators may not renew or extend their contracts with suppliers, with the exception of those trading electric energy under supply agreements having a differential remuneration scheme, in which case they may continue entering into fuel agreements to provide firm support to their supply commitments. Notwithstanding that, until the termination of the contracts currently in force between generators and their suppliers, costs associated with the reference price, acknowledged freight costs, costs associated with the transportation and distribution of natural gas, as well as their related taxes and rates, will continue to be recognized. For the recognition of said costs, two conditions should be met: (i) that such costs be recognized by CAMMESA as of SE Resolution No. 95’s effective date; and (ii) that such costs result from contractual relationships taken on before SE Resolution No. 95/13’s effective date. Under SE Note No. 5,129/13, CAMMESA was instructed to optimize generation dispatch and fuels considering the value of representative real purchase costs consistently with the conditions described by CAMMESA in the analysis previously sent to the SE. This modification would change the current dispatch conditions and the fuel mix used for power generation. Moreover, with the purpose of optimizing and minimizing fuel supply costs to WEM plants, the SE provided for an extended centralization of the commercial management and the dispatch of fuels to generating, co-generating and self-generating agents the energy and power of which had been committed under SE Resolution No. 1,193/05 (FONINVEMEM), the WEM Supply Commitment under SE Resolution No. 220/07 and SE Resolution No. 1836/07, as well as under any other kind of energy supply agreement subject to a differential remuneration system, except for agreements under the Energy Plus Service passed by SE Resolution No. 1,281/06. Thus, as these generators’ supply agreements terminate, the supply of such fuel will become centralized in CAMMESA and the generator will not be entitled to renew them. It should be pointed out that for transaction purposes and to provide for the coverage of the agreements now subject to this provision, the availability of the generating unit will be considered independently of the fuel adequacy. Within this framework, during September 2015 CAMMESA interpreted that the provisions of SE Resolution No. 529/14 were applicable to the supply of CTLL’s natural gas and, therefore, informed that, as from January 2016, it would stop recognizing the costs of such supply. According to this position, CAMMESA has ceased recognizing the 10% remuneration over such costs provided for in the ‘Master Agreement for the Closing of Loma de la Lata’s Combined Cycle’ entered into between the SE and CTLL in December 2008. In view of this situation and in order to safeguard its rights, during November 2015 CTLL presented a claim prior to the filing of a complaint before the Ministry of Federal Planning, Public Investment and Services. As of the date of release of this Annual Report, this claim is still pending resolution. Suspension of Contracts in the Term Market (‘MAT’) SE Resolution No. 95/13 provided for the temporary suspension of the inclusion of new contracts into the MAT (excluding those derived from resolutions fixing a differential remuneration scheme), as well as their extension or renewal. Notwithstanding that, contracts in force as at SE Resolution No. 95/13’s effective date will continue to be managed by CAMMESA until their termination. After the termination of these contracts, Large Users should acquire their supplies directly from CAMMESA pursuant to the conditions established by the SE to such effect. 2015 Annual Report | 30 Implementation Criteria for SE Resolution No. 95/13 A description of notes issued by the SE after the passing of SE Resolution No. 95/13 with the purpose of regulating some of its aspects is included below. SE Note No. 1,807/13 established a system which allows Generating Agents to continue managing the collection of invoices issued by CAMMESA to WEM’s Large Users which had been customers of that generator, but which were forced to meet their demand directly from CAMMESA upon the termination of the applicable contract. Generating Agents should formally declare their will to conduct such collection at their own risk. Subsequently, SE Note No. 2,052/13 provided that MAT contracts effective as from May 1, 2013, to the extent that the information for their administration in the MAT has been filed pursuant to the regulations in force and before the issuance of SE Resolution No. 95/13, may be administered by generators for a maximum term of three months as from their effective date. SE Note No. 2,053/13 approved the criteria for the implementation of SE Resolution No. 95. Among its most relevant aspects, it established that the application of the new remuneration scheme will be made on a case-by-case basis for each agent as from the reception of the waiver set forth in Section 12 of SE Resolution No. 95/13. In the absence of a specific provision by the SE in this respect, CAMMESA will make adjustments to the economic transactions as from February 2013 or on the third month prior to the month on which the waiver was reported, whichever occurs later. On the other hand, the SE instructed CAMMESA to classify the Covered Generators’ generating units according to the scales set forth in SE Resolution No. 95/13, subject to review by the SE itself. This classification was made by CAMMESA under Notes No. B-80255-1 and B-102407-4, consistently with the following description: Power Plant Generating Unit Technology Capacity CTG GUEMTV11 TV <100 MW GUEMTV12 TV <100 MW GUEMTV13 TV >100 MW GUEMTG01 TG >50 MW CPB BBLATV29 TV >100 MW BBLATV30 TV >100 MW CTLL LDLATG01 TG >100 MW LDLATG02 TG >100 MW LDLATG03 TG >100 MW HIDISA ADTOHI HI Between 120 MW and 300 MW LREYHB HI Between 120 MW and 300 MW ETIGHI HI < 120 MW HINISA NIH1HI HI Between 120 MW and 300 MW NIH2HI HI Between 120 MW and 300 MW NIH3HI HI Between 120 MW and 300 MW 2015 Annual Report | 31 SE Resolution No. 482/15 excluded hydroelectric and/or renewable energy generators from the provisions of Section 3.3, second paragraph, of the above-mentioned Implementation Criteria, which provided that the variable transportation charge applicable to the generator (in accordance with the methodology described in Section 4.12.3.1, Chapter IV LP) would take into consideration the whole energy generated by the Generator. Furthermore, pursuant to Section 6 of SE Resolution No. 482/15 and with the agreement of ‘Energy Plus’ generators, both the energy delivered to the spot market and the available power capacity not committed under the Energy Plus agreements in force during each period will be compensated based on the items set out by such Resolution, and the cost of the fuel provided by CAMMESA will not be a part of the transaction. Procedure for Dispatching Natural Gas Intended for Electricity Generation On October 7, 2009, under Note No. 6,866, the SE instructed CAMMESA to invite the WEM’s thermal power generators to formally state their decision to adhere to the ‘Procedure for Dispatching Natural Gas Intended for Electricity Generation’ (the ‘Procedure’). On November 16, 2010, under Notes No. 7,584 and 7,585, the SE instructed CAMMESA to broaden the Procedure’s scope of application, requiring WEM’s thermal power generators to execute agreements in the Term Market (‘MAT’) and/or natural gas supply agreements under the Gas Plus Program, and to assign their natural gas volumes to CAMMESA. The agreements in the MAT and/or under the scope of SE Resolution No. 220/07 are not affected by the instructions given in such notes. To the extent that the SE considers the supply to be valid and CAMMESA actually uses the above-mentioned mechanism by allocating the volumes assigned to another generator, such practice will not adversely affect the remuneration for power capacity, the recognition of such fuel costs and related surcharges under Schedule 33 of CAMMESA’s Proceedings, or the amounts set forth in subsection (c), Section 4 of SE Resolution No. 406/03, compared to those otherwise allocable to the assignor generator. The Procedure’s original effective term covered the winter seasons between 2009 and 2011. However, following CAMMESA’s successive calls on Generators, instructions were given to extend it until April 30, 2013 (SE Notes No. 8,692/13 and 7,469/12.) Subsequently, and within the framework of SE Resolution No. 95/13, under SE Note No. 2,053/13 the SE provided for the extension of the effective period of the above-mentioned procedures and methodologies (Resolutions No. 6,866/09, 7,584/10, 7,585/10, and 922/11), excluding the application of paragraph 7 of the procedure set out in SE Note No. 6,866/09 regarding minimum remuneration. Generation Dispatch and Fuels Under SE Note No. 5,129/13, CAMMESA was instructed to optimize generation dispatch and fuels considering the value of representative real purchase costs consistently with the conditions described by CAMMESA in the analysis previously sent to the Secretariat of Energy. This modification will result in a change in the current dispatch conditions and the fuel mix used for power generation. Agreement for an Increase in Thermal Generation Availability In 2014, the National Government submitted a proposal to generators for the execution of a new thermal generation availability increase agreement through the application of LVFVDs and the generators’ own resources (the ‘2014 Agreement’). CTLL, CTG, CPB, HINISA and HIDISA entered into this agreement, which set out the conditions for the incorporation of new generation capacity in CTLL’s Power Plant through the installation of a high-efficiency gas turbine (105 MW), the commissioning of which is expected 2015 Annual Report | 32 for March 2016, and two engines (15 MW), which are scheduled to become operative during the first quarter of 2017. Furthermore, in 2015 the National Government submitted a proposal to generators for the execution of a new thermal generation availability increase agreement through the application of LVFVDs and the generators’ own resources (the ‘2015-2018 Agreement’). CTLL, CTG, CPB, HINISA and HIDISA entered into this agreement, which set forth the conditions for the incorporation of new generation capacity in CTLL through the installation of a high-efficiency gas turbine (100 MW), as well as investments in renewable energies. However, as of the date of this Annual Report, the agreement for the execution of the projects has not yet been formalized 8 . 5.2 | Transmission Evolution of the High-Voltage Transportation System The following chart shows the evolution of the cumulative growth of transformation capacity and the cumulative growth of the number of kilometers of the high-voltage transmission system lines, compared to the percentage cumulative growth of peak demand since 1992. Evolution of the Transmission System Cumulative Growth (in %) As illustrated in the chart above, the High-Voltage Transmission System has grown significantly since 2005, mainly due to the implementation of the 500 kV Transmission Federal Plan. The implementation of this Federal Plan has given Argentina’s National Interconnected System (the ‘Grid’) more stability and better conditions for meeting the rising demand. 8 For further information, see Section 7.3 of this Annual Report. 2015 Annual Report | 33 Transener’s Tariff Situation The Public Emergency and Exchange Rate Regime Reform Act (‘Act No. 25,561’) imposed a duty on public utilities, such as Transener and its subsidiary Transba, to renegotiate their existing agreements with the Argentine Government while they continued with the supply of electricity services. This situation has significantly affected Transener and Transba’s economic and financial situation. In May 2005, Transener and Transba signed the Memorandums of Understanding (‘MOUs’) with the Public Service Contract Renegotiation and Analysis Unit (‘UNIREN’) specifying the terms and conditions for adjustment of the Concession Agreements. The MOUs provided for: i. The performance of a Full Tariff Review (‘RTI’) before the ENRE to determine a new tariff regime for Transener and Transba, which should have come into force in the months of February 2006 and May 2006, respectively; and ii. The recognition of increased operating costs occurring until the RTI-based new tariff regime comes into force. Since 2006, Transener and Transba have requested the ENRE to address the need to standardize compliance with the provisions set forth in the MOU, pointing out ENRE’s failure to fulfill the commitments stipulated in this Agreement, the critical situation arising from such breach of duty, and their availability to continue with the RTI process insofar as the remaining commitments undertaken by the Parties remain in force and a new RTI-based new tariff regime is decided upon. Furthermore, Transener and Transba have timely filed their respective tariff claims pursuant to the provisions set forth in both MOUs, as well as in Section 45 and related sections of Act No. 24,065, for its analysis, the holding the relevant Public Hearing, and the definition of the new tariff scheme aiming to perform the expected RTI process. In order to begin rectifying the tariff scenario, in December 2010 Transener and Transba entered into a Supplementary Instrumental Agreement to the UNIREN MOU with the SE and the ENRE, which mainly provided for the acknowledgment of a credit claim to Transener and Transba for cost fluctuations recorded during the June 2005–November 2010 period calculated as per the MOU-Based Cost Variation Index (‘IVC’.) Pursuant to the Instrumental Agreement, on May 2, 2011 Transener and Transba entered into extensions to the financing agreements with CAMMESA (the ‘Addenda II’) granting Transba and Transener a new loan in the amount of AR$289.7 million and AR$134.1 million, respectively, pertaining to the positive balance for claims acknowledged by the SE and the ENRE for cost variations between June 2005 and November 2010. Funds included in Addenda II were allocated to operation and maintenance, as well as to the 2011 investment plan, and were advanced in partial payments depending on the availability of cash by CAMMESA as instructed by the SE. The above-mentioned National Government’s commitments were delayed, and therefore, with the purpose of regularizing capacity remuneration adjustments since December 1, 2010, on May 13, 2013 and May 20, 2013, Transener and Transba, respectively, entered into an Agreement for the Renewal of the Instrumental Agreement (the ‘Renewal Agreement’) with the SE and the ENRE effective until December 31, 2015, which stipulated as follows: i. The recognition of a credit claim in favor of Transener and Transba for cost fluctuations recorded in the December 2010- December 2012 period, calculated as per the IVC; ii. A payment mechanism for pending positive balances of Addenda II, and balances specified in the above paragraph, in the course of 2013; 2015 Annual Report | 34 iii. A procedure for the automatic updating and payment of cost variations arising from the orderly sequence of six-month periods already elapsed between January 1, 2013 and December 31, 2015; and iv. The signing of a new Addendum with CAMMESA, including the amount of the resulting credit claims and relevant interest thereon until their final settlement. This Renewal Agreement provided for a Cash Flow and an Investment Plan to be executed by Transener and Transba during 2013 and 2014 based on the disbursements received pursuant to the Addenda and Transener and Transba’s income during each period. The Investment Plan set out in the Renewal Agreements estimated investments during 2013 and 2014 amounting to approximately AR$286 million and AR$207 million, respectively, for Transener; and to AR$113 million and AR$100 million, respectively, for Transba. On October 25, 2013 and February 14, 2014, Transba and Transener, respectively, entered into an extension of the financing agreement with CAMMESA (the ‘Addenda III’) which provided as follows: i. The granting of a new loan to Transba and Transener in the amount of AR$325 million and AR$786 million, respectively, pertaining to credit claims acknowledged by the SE and the ENRE for cost variations during the December 2010-December 2012 period; and ii. The assignment as security of credit claims for increased costs as of December 31, 2012 pursuant to the Agreement for the Renewal of the Instrumental Agreement with the purpose of paying off the amounts to be received within the scope of all the new extensions signed by the parties. On September 2, 2014, Transener and Transba executed with CAMMESA the Loan Agreements for the implementation of the 2013 and 2014 Renewal Agreements (the ‘New Loan Agreements’), which stipulated as follows: i. That the Loan Agreements, together with their Addenda I, II and III timely executed with CAMMESA, would be deemed duly performed; ii. The granting to Transener and Transba of a new loan in the amount of AR$622 million and AR$241 million, respectively, pertaining to credit claims acknowledged by the SE and the ENRE for cost variations during the January 2013-May 2014 period; and iii. The assignment as security of credit claims for increased costs as of May 31, 2014 pursuant to the Agreement for the Renewal of the Instrumental Agreement with the purpose of paying off the amounts to be received within the scope of the executed New Loan Agreements. On March 17, 2015, Transener and Transba entered into with CAMMESA the Addenda to the Loan Agreements (the ‘New Addenda’), which stipulated the granting of a new loan in the amount of AR$564 million and AR$178 million to Transener and Transba, respectively, pertaining to: i. The Loan Agreements’ outstanding balance as at January 30, 2015; ii. The claims acknowledged by the SE and the ENRE for cost variations during the June 2014-November 2014 period; and iii. Additionally, the assignment as security of credit claims for increased costs as of November 30, 2014 was agreed pursuant to the Agreement for the Renewal of the Instrumental Agreement with the purpose of paying off the amounts receivable within the scope of the executed New Addenda. 2015 Annual Report | 35 On September 17, 2015, Transener and Transba executed with the SE and the ENRE both Addenda to the Renewal Agreements approving the 2015 Economic and Financial Projection providing for an investment plan for the year 2015 in the amount of AR$432 million and AR$187 million for Transener and Transba, respectively, and granting additional non-reimbursable resources for the execution of such investment plan. Finally, on November 25, 2015, Transener and Transba entered into with CAMMESA the new loan agreements (the ‘New Agreements’), which stipulated the granting of financing in the amount of AR$509 million and AR$318 million to Transener and Transba, respectively, pertaining to: i. The claims acknowledged by the SE and the ENRE on account of cost variations for the December 2014-May 2015 period; and ii. The amounts corresponding to the Additional investments provided for in the Addenda to the Renewal Agreements; and iii. Additionally, the assignment as security of credit claims for increased costs as of May 31, 2015 was agreed pursuant to the Agreement for the Renewal of the Instrumental Agreement with the purpose of paying off the amounts receivable within the scope of all the new executed Loan Agreements. Connection and Capacity Differential (In AR$ Million) Transba Transener Total June 2005 – November 2010 Principal 75.9 189.3 Interest 35.2 111.8 December 2010 – December 2012 Principal 182.4 442.7 Interest 17.5 52.2 January 2013 – May 2014 Principal 210.4 544.9 Interest 30.3 77.2 June 2014 – November 2014 Principal 107.2 298.7 Interest 7.2 20.0 December 2014 - May 2015* Principal 123.8 373.3 Interest 13.2 40.6 Additional Investments 180.6 95.0 Total Amount Recognized as of 12/31/2015 Accrued interest 48.5 166.6 Total Amount Recognized as of 12/31/2015 * Principal and interest as of November 25, 2015. These financial statements include the following income from the recognition of cost variations by the SE and the ENRE up to the amounts collected under the Loan Agreements: 2015 Annual Report | 36 Item (In AR$ Million) Transba Transener As of 12/31/2015 As of 12/31/2014 As of 12/31/2015 As of 12/31/2014 Principal 418.1 248.5 908.1 601.5 Interest 36.9 80.5 139.5 200.9 Total Liabilities arising from total payments received have been written off through the assignment of acknowledged credit claims for increased costs pursuant to the Instrumental Agreement and the Renewal Agreement. Furthermore, the Renewal Agreements provided that in case of non-renewal upon the expiration of the effective term, as from January 1, 2016, CAMMESA will be required to consider as remuneration for the services provided by Transener and Transba the amounts set forth by ENRE Resolutions No. 327/08 and 328/08, with the application of Section 4.2 of the MOUs, which have been specified by the ENRE in both Instrumental Agreements and Renewal Agreements. In order to execute the Third Extension to the loan entered into with CAMMESA, Transener and Transba have waived their filed legal actions regarding performance as at that date of the commitments undertaken under the MOUs and the Instrumental Agreements. In case of breach of the commitments undertaken under the MOUs, the Instrumental Agreements and the Renewal Agreements, Transener and Transba will be entitled to resume and/or reinitiate any actions deemed appropriate in furtherance thereof. 5.3 | Distribution Edenor’s Tariff Situation In 2015, the application of the Public Emergency and Exchange Rate Regime Reform Act (Act No. 25,561) enacted on January 6, 2002 was extended until December 31, 2017, thus overriding the provisions for dollar-based and inflation-indexed adjustments set forth in Edenor’s Concession Agreement. Memorandum of Understanding between Edenor and the Argentine Government On February 13, 2006, Edenor entered into a Contract Renegotiation Memorandum of Understanding with the UNIREN, which established a Transition Rate System (‘RTT’), effective as from November 1, 2005, and provided for a 23% increase in the average distribution margin (which may not result in an increase in the average tariff above 15%), as well as a 5% average additional VAD increase to be allocated to certain specific investments in capital goods. Furthermore, it provided for the inclusion of a social tariff and established quality standards for the service to be rendered and a minimum investment plan in the electricity grid to be performed by Edenor. During 2015, the number of customers exempt from paying the tariff scheme provided for in ENRE Resolution No. 628/08 remained approximately at 275,000 on average. These beneficiaries were required to pay the immediately preceding tariff scheme, that is, the one set out in ENRE Resolution No. 324/08. ENRE Resolution No. 347/12 2015 Annual Report | 37 Throughout 2015, ENRE Resolution No. 347/12 remained in full force, providing for the application of a differential fixed amount to each of the different tariff categories, with the only exception of customers exempt from paying the tariff scheme provided for in ENRE Resolution No. 628/08. Such amounts —which continued to be deposited in a special account and are being used exclusively for the execution of infrastructure and corrective maintenance works in Edenor’s facilities within the concession area— are managed by the trust known as Fund for Consolidation and Expansion of Electricity Distribution Works (‘FOCEDE’.) Subsequently, on January 29, 2016, ENRE Resolution No. 2/16 was passed declaring the termination of the FOCEDE trust on January 31, 2016 and establishing a new system for the funds collected pursuant to ENRE Resolution No. 347/12, which will no longer be deposited into such trust. SE Resolution No. 32/15 and Recognition of the Cost Monitoring Mechanism (‘MMC’) In order to fund expenses and investments associated with the ordinary operation of the public utility, on March 11, 2esolution No. 32/15 was passed granting Edenor a transitory income increase as from February 1, 2015 to be charged against the RTI to be performed. This income results from the monthly difference between a theoretical tariff scheme embodied in an annex of said resolution and the schemes then effective for each tariff category. Additionally, pursuant to this provision, the amounts collected under the PUREE program are deemed part of Edenor’s income. It should be pointed out that this resolution has not generated any increases in the tariff scheme applicable to customers. Additionally, and continuing with the mechanism initiated through SE Resolution No. 250/13 and ENRE Note No. 112,606/14, SE Note No. 486/14 and SE Note No. 1136/14, SE Resolution No. 32/15 authorized the offsetting, until January 31, 2015, of the amounts accumulated as MMC and Edenor’s debts under the PUREE program. CAMMESA was instructed to issue sales settlements for an amount equal to the excess MMC credit claims less PUREE-related debt (including interest), and was authorized to receive such sales settlements as partial payment of Edenor’s debt with CAMMESA pertaining to loan agreements (SE Note No. 4,012/14, the debts for economic transactions with the WEM and the loan agreements’ amounts resulting from SE Resolutions No. 10/14 and 65/14). Furthermore, pursuant to Appendix I of the MOU, during the months of May and November 2015 Edenor filed both requests before the ENRE for the application of MMCs No. 18 and No. 19 corresponding to the November 2014-April 2015 and May 2015-October 2015 periods, respectively. In this sense, the SE instructed the ENRE to incorporate in the calculation of the theoretical scheme 7.20% and 9.05% variations in both MMCs as from May 1, 2015 and November 1, 2015 respectively. Cost of Electric Power and Resolution No. 6/16 Throughout 2015, the regulation applicable to unsubsidized customers was SE Resolution No. 1,301/11, whereby such customers paid an average monomic price of AR$320 per MWh. The application of this Resolution did not alter the effects on Edenor’s Distribution Value Added (‘VAD’.) On the other hand, during 2015 the price applicable to subsidized customers was the average monomic price set out in ENRE Resolution No. 628/08. On January 27, 2016 and through Resolution No. 6/16, the MEyM approved the quarterly summer reprogramming for the months of February through April 2016 within the WEM by fixing increases in electric power and capacity costs, and expressed that they should be transferred to Edenor’s distribution tariff, with differential price schemes for residential customers reducing their consumption as compared with the previous year and those qualifying for the application of a new social tariff. RTI and Resolution No. 7/16 2015 Annual Report | 38 On July 30, 2008, the SE passed Resolution No. 865/08 amending Resolution No 434/07 and fixing the month of February 2009 as the effective date for the tariff scheme resulting from the RTI. ENRE Resolution No. 467/08 launched the RTI process. On November 12, 2009, Edenor filed its revenue requirements proposal for the new period accompanied by the grounds and criteria justifying such request. As from that moment, Edenor filed numerous and repeated presentations seeking the conclusion of this process and the granting of the new tariff scheme. However, this situation changed on January 27, 2016 when, pursuant to MEyM Resolution No. 7/16, the ENRE was instructed to perform all necessary acts to fulfill Edenor’s RTI so that it may become effective before December 31, 2016. Furthermore, this resolution instructed the ENRE to adjust the VAD to be charged against the RTI in Edenor’s tariff schemes, to cancel the PUREE program and to suspend the loan agreements entered into with Edenor. On January 29, 2016, the ENRE issued Resolution No. 1/16, which contains the new tariff scheme applicable to each client category as from February 1, 2016 and which provides for the issuance of invoices on a monthly basis. Edenor’s Residential Tariff International Market Positioning Consumption: 275 kWh per month, in US$ cents per kWh 2015 Annual Report | 39 Edenor’s Industrial Tariff International Market Positioning Consumption: 1,095 MWh per month–Peak Demand 2.5 MW in Medium Voltage, in US$ cents per kWh 2015 Annual Report | 40 6. The Oil and Gas Market 6.1 | Hydrocarbon Exploration and Exploitation The Argentine Energy Mix Natural gas and oil constitute the main energy sources in the national primary energy mix. The following chart illustrates their share as of December 31, 2014: 2014 Argentine Energy Mix 100% 84.2 million TEP Natural Gas During 2015, the total natural gas production increased to 42,973 million m
